DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 12-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Rajkumar et al. (Pub. No. US 20200316616, hereinafter Raj).
Regarding claims 1 and 12, Rajkumar teaches an image data collector configured to collect image/sensor data including a recognition target (in this case a cup or an object) from a plurality of test apparatuses (robots) [Para. 121, 100, and 152]; a learning processor configured to perform additional machine learning (updating) on a basis of the image data (feature 122 such as shape, color, contour of the object/target in the image. para. 100) collected in the image data collector for a first model, which is obtained by previous machine learning and configured to recognize a characteristic portion of the recognition target [The neural network ,in the server, performs additional learning (updating) based on the image data. Para. 121 “The sensor data 204 includes image data”; Para. 111 “The server system 112 can use the feature data 122 provided with the embeddings to refine and train the machine learning model stored by the server system 112”; Para. 96 “The server system 112 can utilize the newly received feature data to train the machine learning model. The server system 112 trains its copy of the machine learning to be able to recognize the new object in subsequent processes. After training with the embeddings of various robots 104A-104D, the server system 112 transmits the trained machine learning model 130 to each of the robots 104A-104D.”; Para. 91 and 149]; a after collecting embeddings from the robots 104A-104D, the server system 112 updates the machine learning model and transmits the updated machine learning model 130 to each of the robots 104A-104D. In some implementations, the server system 112 may train its copy of the machine learning model using any newly received feature data from robots 104A-104D”; Para. 96 “The server system 112 can utilize the newly received feature data to train the machine learning model. The server system 112 trains its copy of the machine learning to be able to recognize the new object in subsequent processes. After training with the embeddings of various robots 104A-104D, the server system 112 transmits the trained machine learning model 130 to each of the robots 104A-104D.”]; a first transmitter (server transmitter) configured to transmit the second model to a specific test apparatus of the plurality of test apparatuses [Para. 116 states “after collecting embeddings from the robots 104A-104D, the server system 112 updates the machine learning model and transmits the updated machine learning model 130 to each of the robots 104A-104D. In some implementations, the server system 112 may train its copy of the machine learning model using any newly received feature data from robots 104A-104D”; Para. 96 states “The server system 112 can utilize the newly received feature data to train the machine learning model. The server system 112 trains its copy of the machine learning to be able to recognize the new object in subsequent processes. After training with the embeddings of various robots 104A-104D, the server system 112 transmits the trained machine learning model 130 to each of the robots 104A-104D.”]; a recognition result determiner (evaluator) configured to receive and determine a recognition result (test/recognition result) of recognizing a recognition target (object/cup) using the second model in the specific test apparatus (by the robots) [fig. 9 and related description; Para. 91 states “The server can periodically transmit updated machine learning models to the robots and make sure the robots have identical models.”; Para. 96 “Each of the robots 104A-104D erases their currently locally stored machine learning model and replaces it with the updated, newly trained machine learning model 130 from the server system 112”; Para. 190. It’s clear that all steps are performed on the first and the second (updated) model];  and a second transmitter configured (server transmitter) to transmit the second model (updated model) to at least one of the plurality of test apparatuses (robots) in accordance with a determination result (incorrect recognition) by the recognition result determiner [Para. 190 states “the server system 112 can provide updates to the image recognition process or the shape recognition process if their results are incorrect and the classification label provided in the dataset 406 is correct.”]. Raj does not refer the robot as “test apparatus”, however, merely calling the end device as “a test apparatus” does not distinguish it from any device/robot that performs similar claim limitations.  
Regarding claims 2 and 13, Raj teaches wherein image data from which the recognition result of recognizing the recognition target is faulty (error/incorrect) are collected (stored) in the image data collector [Para. 103 states “the cache is used generally to store embeddings for objects that the object recognition model is not trained to detect, or to correct errors in which the object recognition model incorrectly classifies an object”].  
Regarding claims 3, 5, and 14, Raj teaches  wherein in the test apparatus, among the plurality of test apparatuses, to which the second (updated) model is transmitted, the model configured to recognize the characteristic portion (features) of the recognition target (object) is updated from the first model to the second model [Para. 8, 10, fig. 7, 9-12 and related description].  
Regarding claims 4, 6, and 15 Raj teaches wherein the plurality of test apparatuses includes a first test apparatus that recognizes the recognition target using the model, which is obtained by previous machine learning and configured to recognize the characteristic portion of the recognition target, and the test apparatus, among the plurality of test apparatuses, to which the second model is transmitted is the first test apparatus [Fig. 1, 4, 5 11-13 and related description].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar et al. (Pub. No. US 20200316616, hereinafter Raj) in view of Chew (Pub. No. US 20180285757).
Regarding claims 7 and 16, Raj teaches collecting image data/embedding when it is not unable to be recognized correctly [Para. 103 states “the cache is used generally to store embeddings for objects that the object recognition model is not trained to detect, or to correct errors in which the object recognition model incorrectly classifies an object”].
 However, Raj doesn’t explicitly teach the rest of claim limitations. 
However, Chew teaches an estimator (server) configured to receive image data from which the recognition target could not be recognized/classified in the test apparatuses (end device), and estimate/determine the recognition target for the image data [Para. 32]; and a data processor configured to transmit an estimation result of estimating the recognition target by the estimator to the test apparatus of a transmission source of the image data [Para. 32].




Regarding claims 8 and 17, Raj teaches wherein the plurality of test apparatuses (robots) includes a second test apparatus that does not use the model which is configured to recognize the characteristic portion of the recognition target, and the estimator configured to receive image data from which the recognition target could not be recognized in the second test apparatus, and estimate the recognition target [fig. 11-13 and related description].  
Regarding claims 9 and 18, Raj teaches wherein the estimator is configured to estimate the recognition target for the image data by using the first model [Para. 190 states “If the results of the image recognition process [estimation] or the shape recognition process do not match with the corresponding classification label, then the server system 112 may send a notification to the client device 108 of the user 106 that an incorrect classification label exists for the embedding. As such, the server system 112 may request an edit to the classification label from the user 106. Alternatively, the server system 112 can provide updates [second model] to the image recognition process or the shape recognition process if their results are incorrect and the classification label provided in the dataset 406 is correct”. It’s clear that the first estimation is done by the first model].  
Regarding claims 10 and 19, Raj teaches wherein the estimator uses the first model which is configured to be updated to the second model updated by the If the results of the image recognition process [estimation] or the shape recognition process do not match with the corresponding classification label, then the server system 112 may send a notification to the client device 108 of the user 106 that an incorrect classification label exists for the embedding. As such, the server system 112 may request an edit to the classification label from the user 106. Alternatively, the server system 112 can provide updates [second model] to the image recognition process or the shape recognition process if their results are incorrect and the classification label provided in the dataset 406 is correct”. It is clear that the first estimation is done by the first model which is updated to the second model].  

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar et al. (Pub. No. US 20200316616, hereinafter Raj) in view of Chew (Pub. No. US 20180285757).
Regarding claims 11 and 20, Raj doesn’t explicitly teach the claim limitation. 
However, Jo (Pub. No. US 20080197866) teaches wherein the test apparatuses are configured to perform a test of an electrical characteristic for a wafer on which a plurality of devices are formed by bringing each probe of a probe card into contact with electrode pad of the devices, and the recognition target is at least one of the electrode pad, needle track formed on the electrode pad by the probe, and needle tip of the probe [Para. 2, fig. 1 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Raj the ability to use machine learning in order to determine whether the test is performed correctly as taught by Jo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 
  







				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666